    Case 1:16-cv-02252-ER Document 160 Filed 09/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELIAS WEXLER, ZERO INTERNATIONAL
REALTY CO., INC., ZERO OHIO, LLC, ZERO
REALTY NC, LLC, 391 CONCORD AVENUE,
INC, ZERO AMERICA LATINA, LTD., ZERO
ASIA PACIFIC, LTD., and ZERO EAST, LTD.,              ORDER

                                Plaintiffs,       16 Civ. 2252 (ER)

                  - against -

ALLEGION (UK) LIMITED, ALLEGION PLC, and
SCHLAGE LOCK COMPANY LLC,

                                Defendants.


SCHLAGE LOCK COMPANY, LLC,

                        Counterclaimant,

                  - against -

ELIAS WEXLER,

                        Counterclaim Defendant.


SCHLAGE LOCK COMPANY, LLC,

                                 Plaintiff,
                                                  18 Civ. 4033 (ER)
                  - against -

JACOB WEXLER, and LEGACY
MANUFACTURING LLC,

                                  Defendants.
      Case 1:16-cv-02252-ER Document 160 Filed 09/02/20 Page 2 of 2




Ramos, D.J.:

            This case arises out of Elias Wexler’s sale of his former company, Zero

International, Inc., to Allegion (UK) and its subsidiary, Schlage Lock Company

(collectively, “Schlage”). Schlage subsequently filed counterclaims against Wexler, and

a separate lawsuit against his son Jacob Wexler and Jacob’s company Legacy

Manufacturing LLC (the “Legacy Defendants”). The Court otherwise assumes the

parties’ familiarity with the factual and procedural background of this case.

            On August 25, 2020, the Court issued its Opinion and Order (“Opinion”)

granting in part and denying in part Wexler and the Legacy Defendants’ motions to

compel discovery and for a protective order. Doc. 159. Because portions of the motions

had been filed under seal, the Court filed the Opinion under seal and directed the parties

to inform the Court of any necessary redactions before the Opinion was published on the

public docket. Id. The parties have now determined that the Opinion can be made public

in its entirety. Accordingly, the Court directs the Clerk of Court to unseal the Opinion,

Doc. 159.

            SO ORDERED.

Dated:      September 2, 2020
            New York, New York
                                                             _______________________
                                                             Edgardo Ramos, U.S.D.J.




                                             2
